       Case 4:21-cv-02173-HSG Document 23 Filed 06/14/21 Page 1 of 2



 1   Ross E. Bautista (Bar No. 312319)
     RBautista@perkinscoie.com
 2   PERKINS COIE LLP
     11452 El Camino Real, Ste 300
 3   San Diego, California 92130-2080
     Telephone: 858.720.5700
 4   Facsimile: 858.720.5799
 5
     Attorney for Defendant
 6   AMAZON.COM SERVICES, LLC
 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10

11   ANTHONY HUFF, decedent’s father, and as               Case No. 4:21-cv-2173-HSG
     representative of the estate of J. H.; and on
12   behalf of minor child, M. H.,                         ORDER GRANTING THE STIPULATED
                                                           REQUEST TO CONTINUE CASE
13                  Plaintiff,                             MANAGEMENT CONFERENCE AND
14          v.                                             RELATED DATES

15   THOUSANDSHORES, INC.; SHENZHEN
     THOUSANDSHORES TECHNOLOGY CO.,
16   LTD.; AMAZON.COM SERVICES, LLC,
     and DOES 1-50, inclusive,
17
                    Defendant.
18

19

20

21

22          Plaintiff Anthony Huff (“Plaintiff”) and defendants Amazon.com Services, LLC
23   (“Amazon”) and Thousandshores, Inc. (“Thousandshores”) (collectively, the “Parties”), by and
24   through their respective counsel, submitted a Stipulated Request to Continue Case Management
25   Conference and Related Dates. Amazon further submitted a Declaration in support of the
26   Stipulated Request, noting the specific reason for the request, previous modifications submitted,
27   and describing the effect the request would have on the schedule for the case in compliance with
28   Local Rule 6-2.
                                                     -1-
                                                            ORDER GRANTING STIPULATED REQUEST
                                                                       CASE. NO. 4:21-CV-2173-HSG
       Case 4:21-cv-02173-HSG Document 23 Filed 06/14/21 Page 2 of 2



 1          Having reviewed the Stipulated Request, and good cause appearing therefore, the Court
 2   hereby GRANTS the Stipulated Request and orders as follows:
 3          1.     The case management conference is continued to August 10, 2021 at 2 p.m.;
 4          2.     The deadline for the Parties to file a Rule 26(f) report, exchange initial disclosures,
 5   and submit a case management statement is continued to August 3, 2021; and
 6          3.     The last day to meet and confer regarding initial disclosures, early settlement,
 7   ADR process selection, and the discovery plan; file the ADR Certification signed by Parties and
 8   Counsel; and file either Stipulation to ADR Process or Notice of Need for ADR Phone
 9   Conference is continued to July 20, 2021.
10          IT IS SO ORDERED.
11
     Dated: June 14, 2021
12                                               Hon. Haywood S. Gilliam, Jr.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     -2-
                                                           ORDER GRANTING STIPULATED REQUEST
                                                                      CASE. NO. 4:21-CV-2173-HSG
